PER CURIAM.
By Act No. 615 of 1954, Article 3519 of the LSA-Civil Code was amended by the addition of the following paragraph:
“Any appeal, now or hereafter pending in any appellate court of the State, in which five years have elapsed without any steps having been taken in the prosecution thereof, shall be considered as abandoned, and the court in which said appeal is pending shall summarily dismiss such appeal.”
The appeal in this matter was lodged on June 27, 1949. No steps were taken in the prosecution thereof and accordingly counsel for appellant was given due notice that on the 3rd day of January, 1955, the appeal would be considered as abandoned and would be dismissed. On January 3, 1955, counsel for appellant filed a protest against the dismissal of the appeal, complaining that, although the appeal had been on our docket for more than five years and although no steps in the prosecution thereof had been taken, the matter had never been reached for hearing by this Court since it was on the ordinary docket.
Counsel suggested that in such situation the appeal should not be dismissed since, at all times, appellant had been ready and willing to present the matter had it been reached on our ordinary docket.
On that same day, January 3, 1955, counsel for appellant filed a motion suggesting that the appeal should be transferred to our preference docket.
At that time there was no rule of this Court which, in such a situation, required that counsel must ask that such a case be transferred to our preference docket. Consequently, since there was no requirement that such a case be transferred to our preference docket, we feel that we would not be justified in dismissing the case which had never been reached for hearing. Therefore, this appeal will not be dismissed but will be transferred to our preference docket and fixed for hearing in due course.
It is now so ordered.
Appeal transferred to preference docket.